Case 4:18-cv-00644 Document 64-12 Filed on 11/18/19 in TXSD Page 1 of 4




                        EXHIBIT BB

        Newly Promoted Officer Training
                Special Bulletin,
                     HOU00146968-70
      Case 4:18-cv-00644 Document 64-12 Filed on 11/18/19 in TXSD Page 2 of 4


                SPECIAL BULLETIN
                                HOUSTON FIRE DEPARTMENT

                                  OFFICE OF THE FIRE CHIEF
STATION OFFICER:
A.                   _    B.                  _   c.                 _   D.                  _

JANUARY 29,2010

SPECIAL BULLETIN NO. 16

TO:             ALL OFFICERS AND MEMBERS

SUBJECT:        BO-HOUR TRAINING FOR NEWLY PROMOTED SENIOR CAPTAINS /
                FEBRUARY 15TH - 26TH, 2010 CLASS

An 80-hour Officer Development Training Class will be presented to the members being
promoted to the rank of Senior Captain from the most recent promotional list, dated May 28,
2009.

Topics   to be covered:
   o     Diversity, Staff Services and Arson
   o     Smoke Reading, District Staffing and Extrication
   o     Nims 300
   o     Chief Officer Development I
   o     Chief Officer Development III
   o     Chief Officer Development IV, V
   o     Truck Operations

The class will be conducted Monday, February 15th through Friday, February 26th, 2010.
Class hours will be 0800 hours to 1600 hours each day. All members are required to report to
Classroom #115, in the Officer Development Center, at the Val Jahnke Training Facility.

This course is mandatory.        All members must bring full PPE gear for participation in this
class.

See the following schedule for personnel assigned to attend this course. Note the time
calculations for each member attending this class. Those members owing the City additional
time shall be allowed to utilize accrued vacation/holiday time or elect to work. In either case,
those members owing the City additional time shall contact the affected District Chief (e.g. an
A shift member paying back on C Shift, shall contact the on duty C Shift Chief) of their
decision. For those members electing to work, the affected District Chief shall schedule their
work hours in accordance with their district's staffing requirements.


Personnel attending class will park in Parking Lot 1. Do not park in Parking Lot 2; it is
designated for personnel working in the Administration Building or visitors conducting
business in the Administration Building.

Direct any questions or concerns about this schedule to Acting Executive Assistant Chief Carl
Matejka, Emergency Operations, at 713.247.5082.




                                                                                                   HOU00146968
      Case 4:18-cv-00644 Document 64-12 Filed on 11/18/19 in TXSD Page 3 of 4

Direct any questions or concerns about this course to Captain                   Tony   Reed,   Professional
Development, at office: 713.640.0327, or cell: 713.859.4284.




Rick Flanagan
Acting Fire Chief


Attachment:     SR. NPO 80 - Hour Course - Personnel       Schedule    I February 2010



                         Released from                                Return to
        Name                  Duty          Additional Time             Duty               Additional Time
                                                                    2/28/2010
Alderete, Lorenzo      2/912010             2/10/10 owes 1 hr       (Debit Day)        Owes 1 hour on 3/6/2010
                                                                    2/27/2010 @
Allen, Gerald          2/11/2010   @ 2230                           1730 hrs
                                                                                       Owes 24 hours on 3/6/10
 Baudat, Kelly         2/9/2010             2/10/10 owes 1hr        3/212010           & 1 on 3/8/10
                                                                                       Owes 11 hours on
 Brown, Anthony        2/11/2010   @ 2230                           2/27/2010          3/312010
 Colburn, Terry        2/9/2010             2/10/10 owes 1 hr       3/2/2010           Owes 1 hour on 3/6/2010
                                                                                       Owes 24 on 3/7/10 & 8 on
 Corona, Daniel        2/10/2010   @ 0130                           3/312010           3/9/2010
                                                                                       Owes 11 hours on
 Dauzat, David         2/11/2010   @ 2230                           2/27/2010          3/312010
                                                                                       Owes 11 hours on
 Elliott, Deena        2/11/2010   @ 2230                           2/27/2010          3/312010
 Guerrero, Julian II   2/10/2010   @ 0130                           3/312010           Owes 8 hours on 3/9/2010
 Hernandez,                                                                            Owes 24 hours on 3/6/10
 Simon                 2/8/2010    @ 0730                           3/2/2010           & 1 on 3/8/10
                                                                                       Owes 11 hours on
 Higgins, Paul L       2/11/2010   @ 2230                           2/27/2010          3/312010
                                                                    2/27/2010 @
 Hill, Curtis          2/11/2010   @ 2230                           1730 hrs
                                                                                       Owes 24 hours on 3/6/10
 Hurst, Wesley         2/9/2010             2/10/10 owes 1hr        3/212010           & 1 on 3/8/10
                                                                                       Owes 24 on 3/7/10 & 8 on
Jackson, Robert        2/8/2010    @ 0130   2/9/2010   off 24 hrs   3/3/2010           3/9/2010
                                                                                       Owes 24 hours on 3/6/10
Jordan, Timothy        2/8/2010    @ 0730                           3/2/2010           & 1 on 3/8/10
                                            2/10/10 off 24 hrs
                                            & off 24 hrs on                            Owes 24 hours on 3/2/10
 Kamman, Nancy         2/9/2010    @ 0530   2/12/10                 2/28/2010          & 4 on 3/4110


                                                   2




                                                                                                              HOU00146969
    Case 4:18-cv-00644 Document 64-12 Filed on 11/18/19 in TXSD Page 4 of 4
                                         2/10/10 off 24 hrs
                                         & off 24 hrs on                    Owes 24 hours on 3/2/10
Martin, Billy       2/9/10 @ 0530        2/12/10              2/28/2010     & 4 on 3/4110
                                                              2/27/2010 @
Martin, Charles     2/11/2010   @ 2230                        1730 hrs
                                                                            Owes 24 hours on 3/6/10
Noack, Steven       2/9/2010             2/10/10 owes 1 hr    3/2/2010      & 1 on 3/8/10
Salazar, Charles                                                            Owes 11 hours on
Jr.                 2/11/2010   @ 2230                        2/27/2010     3/312010
Salazar, Daniel     2/11/10 @ 0530       2/12/10 off 24 hrs   2/28/2010     Owes 4 hours on 3/4/2010
Sky Eagle, Isabel   2/9/2010             2/10/10 owes 1 hr    3/2/2010      Owes 1 hour on 3/6/2010
                                                                            Owes 24 hours on 3/2/10
Stallings, Cary     2/11/10 @ 0530       2/12/10 off 24 hrs   2/28/2010     & 4 on 3/4110
                                                              2/27/2010 @
Taylor, Jimmy       2/11/2010   @ 2230                        1730 hrs
                                                              2/27/2010 @
Vatuna, Timothy     2/11/2010   @ 2230                        1730 hrs




                                               3




                                                                                                 HOU00146970
